Citation Nr: 1212816	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the Roanoke, Virginia RO.  

During the pendency of this appeal, by an August 2011 rating decision, the RO reopened and granted the Veteran's claim for service connection for hearing loss, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim pursuant to the duty to assist, the issues of service connection for a bilateral foot disorder, a bilateral knee disorder and a low back disorder must be remanded for further development.  

SSA Records 

In the January 2012 Travel Board hearing, the Veteran testified that he had received Social Security Administration (SSA) disability benefits for his back condition.  The record does not reflect that any efforts have been made to obtain any SSA records.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the current claim on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA Examination 

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service treatment reports reflect that the Veteran did not report any history of foot, knee, or back trouble upon entrance into active duty, as demonstrated by a January 1966 Report of Medical History.  A January 1966 entrance examination revealed normal findings upon clinical evaluation of the feet, lower extremities, and spine.  The Veteran was treated in August 1966 for complaints of flat feet and was provided arch supports.  Thereafter, in November 1966 he was referred to the podiatry clinic for arch supports.  In a May 1968 Report of Medical History, the Veteran complained of foot trouble, which the service medical officer had specified as foot trouble in basic training with no sequelae.  A May 1968 separation examination revealed normal findings upon clinical evaluation of the feet, lower extremities, and spine.  In a July 1968 Statement of Medical Condition, the Veteran reported having no change in his medical condition since the last separation examination.  

Service personnel records and the Veteran's DD Form 214 demonstrate that his military occupational specialty (MOS) was that of a firefighter.

VA outpatient treatment reports from May 2005 to October 2008 reflect that the Veteran has been variously treated for and diagnosed with flat feet/pes planus, osteoarthritis/degenerative joint disease of the bilateral knees, low back pain, disc bulge, severe spinal stenosis, spinal stenosis of the lumbar region, neurologic claudication and radicular pain to the bilateral lower extremities, thoracic or lumbar neuritis or radiculitis, and chronic low back pain due to degenerative disc disease.  

In a July 2010 radiology report, associated with a July 2010 VA examination for PTSD, the findings demonstrated a localizer pin at the L4-L5 level then subsequently at the L5-S1 level and the Veteran was noted to appear to be status post L4 and L5 laminectomies.  

During a January 2012 Travel Board hearing, the Veteran testified that he initially injured his feet during his active service and had been treated for such at that time.  He stated that his duties as a firefighter and sitting in the back of a fire truck had led to wear and tear on his back and joints and that he had been thrown from the back of the fire truck in service two or three times.  The Veteran also reported initially being treated after service for the feet, knees, and back in the late 1980's and early 1990's, prior to which he had not had any intervening injuries.  Finally, he testified that his VA physicians at the pain clinic had told him that his current back disorder was related to his firefighting duties in service.  

In considering the service treatment records demonstrating treatment for flat feet, service personnel records demonstrating the Veteran's MOS of a firefighter in service, the VA outpatient treatment reports reflecting current diagnoses of the bilateral feet, bilateral knees, and low back, and the Veteran's testimony indicating symptoms of the feet, knees, and low back have existed since active service and that a VA physician has related his back disorder to his firefighting duties in active service, Board finds that adequate VA etiology opinions are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral foot disorder, bilateral knee disorder, and low back disorder had their onset in service or were otherwise related to service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

VA medical records

In the January 2012 Travel Board hearing, the Veteran testified that he was initially treated after service at VA for his feet, knees, and back in the late 1980's and early 1990's.  It appears that no attempts to retrieve these records have been made.  Therefore, upon remand, such records should be obtained.  In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from October 2008, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from the late 1980's and early 1990's (as identified by the Veteran) and from October 2008 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

3.  The AMC/RO should also schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of his current bilateral foot disorder, bilateral knee disorder, and low back disorder.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to specifically include a copy of this remand, the service treatment reports and the VA medical records.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his feet, knees, and spine and any tests deemed necessary.  (Please note:  the Veteran is competent to attest to his experiences as a firefighter in service and any continuity of symptoms thereafter).  

The examiner is asked to offer an opinion addressing the following questions: 

(a).  Please specify the diagnosis (or diagnoses) of any current bilateral foot, bilateral knee, and low back disorders.  

(b).  The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability):  (i) that any currently diagnosed bilateral foot disorder had its onset during the Veteran's period of active duty from July 1966 to July 1968; or, (ii) that such condition was caused by any incident or event that occurred during such period, i.e. his experiences as a firefighter during active service?  The rationale for any opinion provided should be set forth.  

(c).  The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability):  (i) that any currently diagnosed bilateral knee disorder had its onset during the Veteran's period of active duty from July 1966 to July 1968; or, (ii) that such condition was caused by any incident or event that occurred during such period, i.e. his experiences as a firefighter during active service?  The rationale for any opinion provided should be set forth.  

(d).  The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability):  (i) that any currently diagnosed low back disorder had its onset during the Veteran's period of active duty from July 1966 to July 1968; or, (ii) that such condition was caused by any incident or event that occurred during such period, i.e. his experiences as a firefighter during active service?  The rationale for any opinion provided should be set forth.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


